DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/23/2021 to the Office Action mailed on 10/29/2021 is acknowledged.
Claim Status
Claims 1-19, 56, 65-72, 74, and 75 are pending. 
Claims 55 and 57-64 were previously cancelled.
Claims 56 and 72 are withdrawn as being directed to a non-elected invention.
Claims 1-19, 65-71, 74, and 75 have been examined.
Claims 1-19, 65-71, 74, and 75 are rejected.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19, 65-71, 74, and 75) in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has used an improper standard for issuing a restriction requirement.  This is not found persuasive because the restriction was based on the fact that groups are related as product and process of using the product. The inventions can be shown to be distinct if “the product as claimed can be used in a materially different process of using that product”. The instantly claimed process is directed to “A method of maintaining, supplementing or increasing one or more trace elements to a patient in need thereof … comprising administering to the patient” (instant claim 72). An injectable composition comprising water and 5000µg/ml zinc sulfate heptahydrate (prior art claim 1) can be used for the purpose sterilizing a male .
The requirement is still deemed proper and is therefore made FINAL.

Priority
	Priority to application 63/047708 filed on 07/02/2020 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/14/2021 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4  and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recited “fluoride from about 0.001 to about 2.7”. The claim does not recite any units. Therefore, it is not clear what these numbers are relative to. Is this in micrograms, milligrams, percentage of the composition, etc.?
Claim 75 recites the limitation "the permitted daily limits (PDL)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 66-69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the claims recite the same amount of the metal salt that is recited in the independent claim 1, which each of the claims depend from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8-11, 66, 70, 74, and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Patent Application Publication 2015/0238527 A1, Published 08/27/2015).
The claims are directed to an injectable composition comprising water and 800-4,000µg/ml (about 0.3% by weight of the composition) of zinc, preferably elemental zinc; wherein the composition is a sterile composition. The claims are further directed to the composition comprising a preservative. The composition further comprises iodine from about 0-0.2 mcg/kg/day, fluoride from about 0-2.7, aluminum from about 0-0.6 mcg/kg/day or a mixture thereof. The composition further comprises iron from about 0-10 µg/ml, silicon from about 0-100 µg/ml, magnesium from about 0-50 µg/ml, calcium from about 0-50µg/ml, boron from about 0-50µg or mixtures thereof. The claims are further directed to the composition wherein the permitted daily limits (PDL) of the injectable composition do not exceed for example about 0.4µg/day of cadmium. The claims are further directed to the composition comprising less than about 0.25 µg/mL. 
Chang et al. teach a vitamin supplement composition for injection (title). A preferred composition comprises 1 mg (1000 µg / ~0.39%) zinc, sterile water, optionally comprising a preservative . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 4, 5, 8-12, 66, 70, 74 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent Application Publication 2015/0238527 A1, Published 08/27/2015).
The claims are directed to an injectable composition comprising water and 800-4,000µg/ml (about 0.3% by weight of the composition) of zinc, preferably elemental zinc; wherein the composition is a sterile composition. The claims are further directed to the composition comprising a preservative. The composition further comprises iodine from about 0-0.2 mcg/kg/day, fluoride from about 0-2.7, aluminum from about 0-0.6 mcg/kg/day or a mixture thereof. The composition further comprises iron from about 0-10 µg/ml, silicon from about 0-100 µg/ml, magnesium from about 0-50 µg/ml, calcium from about 0-50µg/ml, boron from about 0-50µg or mixtures thereof. The claims are further directed to the composition wherein the permitted daily limits (PDL) of the injectable composition do not exceed for example about 0.4µg/day of cadmium. The claims are further directed to the composition comprising 0.9% of the preservative benzyl alcohol.
The teachings of Chang et al. are discussed above. 
Chang et al. lacks a preferred embodiment comprising 0.9% benzyl alcohol. However, Change  et al. makes such a composition obvious. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to use 0.9% of benzyl alcohol as a preservative and have a reasonable expectation of success. One would have been motivated to do so since the amount of preservative instantly claimed overlaps with the amount taught by the prior art. In the case where the claimed ranges . 
Claims 1, 4-7, 10,  66, 70, 74 and 75  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahim (US Patent 4339438, Published 07/13/1982).
The claims are directed to an injectable composition comprising water and 800-4,000µg/ml of zinc, preferably elemental zinc; wherein the composition is a sterile composition. The claims are further directed to the composition having a pH of 1-5. The composition further comprises iodine from about 0-0.2 mcg/kg/day, fluoride from about 0-2.7, aluminum from about 0-0.6 mcg/kg/day or a mixture thereof. The composition further comprises iron from about 0-10 µg/ml, silicon from about 0-100 µg/ml, magnesium from about 0-50 µg/ml, calcium from about 0-50µg/ml, boron from about 0-50µg or mixtures thereof. The claims are further directed to the composition wherein the permitted daily limits (PDL) of the injectable composition do not exceed for example about 0.4µg/day of cadmium. The claims are further directed to the composition comprising less than about 0.25 µg/mL. 
Fahim teaches a sterile injectable solution comprising g5 (5,000 µg) to 125mg of zinc sulfate heptahydrate being buffered to a pH of 4.0-6.5 (prior art claim 1). The composition does not comprise any amount of chromium, iodine, fluoride, aluminum, silicone, magnesium, calcium, boron, or cadmium. Therefore, the instant claims are anticipated by the prior art.
Fahim does not anticipate a composition comprising the instantly claimed amount of zinc nor does it anticipated the instantly claimed pH. However Fahim does render such a composition obvious. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to adjust the amount of zinc in the composition and the pH to the instantly claimed amounts and have a reasonable expectation of success. One would have been motivated to do so since the amount of zinc instantly claimed overlaps with the amount taught by the prior art and pH of .

Claims 1-10, 13, 16-19, 65-71, 74, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (Japanese Patent Application 2000178181, Published 06/27/2000).
The claims are directed to an injectable composition comprising water,  800-4000µg/ml zinc sulfate heptahydrate, 40-400µg/ml copper sulfate pentahydrate, 4-90µg/ml of selenious acid, 1-80µg/ml manganese sulfate monohydrate;  wherein the composition is a sterile composition. The claims are further directed to the composition having a pH of 1-5. The claims are further directed to the pH of the composition being adjusted with sodium hydroxide. The composition further comprises iodine from about 0-0.2 mcg/kg/day, fluoride from about 0-2.7, aluminum from about 0-0.6 mcg/kg/day or a mixture thereof. The composition further comprises iron from about 0-10 µg/ml, silicon from about 0-100 µg/ml, magnesium from about 0-50 µg/ml, calcium from about 0-50µg/ml, boron from about 0-50µg or mixtures thereof. The claims are further directed to the composition wherein the permitted daily limits (PDL) of the injectable composition do not exceed for example about 0.4µg/day of cadmium. The claims are further directed to the composition comprising less than about 0.25 µg/mL.
Matsushita et al. teach an aqueous solution comprising zinc sulfate heptahydrate, copper sulfate pentahydrate, selenium acid, manganese chloride tetrahydrate, and water for injection; wherein solutions pH is adjusted with sodium hydroxide to 4.0, 5.0, or 6.0 (paragraph 0020). The composition does not comprise any amount of chromium, iodine, fluoride, aluminum, silicone, magnesium, calcium, boron, or cadmium. The present invention relates to a preparation for preventing various deficiency 
Matsushita et al. lack a preferred embodiment comprising a composition having the instantly claimed amounts of the trace elements. However, Matsushita et al.  makes such a composition obvious.
 It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to adjust the amounts of trace elements to the instantly claimed amounts and have a reasonable expectation of success. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent Application Publication 2015/0238527 A1, Published 08/27/2015) as applied to claims 1, 4, 5, 8-12, 66, 70, 74 and 75  above, and further in view of Gray (US Patent 7077826 B1, Published 07/18/2006).
The claims are further directed to a multi-dose vial which contain 10ml of the composition.
The teachings of Chang et al. are discussed above.
Chang et al. lacks a teaching wherein the composition is in a multi-dose vial.
Gray teaches multi-dose syringes containing injectable medications such as trace elements (column 63, lines 4-65). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to use the multi-dose syringe of Gary to administer the composition of Chang et al. and have a reasonable expectation of success. One would have been motivated to do so since .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent Application Publication 2015/0238527 A1, Published 08/27/2015) as applied to claims 1, 4, 5, 8-12, 66, 70, 74 and 75  above, and further in view of Laurie et al. (US Patent 7285292 B2, Published 10/23/2007).
The claims are further directed to the composition comprising 0.0001-0.25µg/mL chromium.
The teachings of Chang et al. are discussed above.
Chang et al. lacks a teaching wherein the composition comprises chromium.
Laurie et al. teach an injectable trace element composition comprising chromium (prior art claim 11).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to add chromium to the composition of Chang et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the composition with the benefits of chromium. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617